 1
 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ROSEVELT MOORE,                                    Case No. LACV 17-8608-JAK (LAL)

11                                     Petitioner,      ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
12                            v.                        STATES MAGISTRATE JUDGE
13   DEBBIE ASUNCION, Warden,

14                                       Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a
19   de novo determination.
20          Petitioner’s Objections lack merit for the reasons stated in the Report and
21   Recommendation.
22          Accordingly, IT IS ORDERED THAT:
23          1.     The Report and Recommendation is approved and accepted;
24          2.     Judgment be entered denying the Petition and dismissing this action with
25                 prejudice; and
26   ///
27   ///
28   ///
 1         3.     The Clerk serve copies of this Order on the parties.
 2
 3
 4
     Dated: October 15, 2018                    _____________________________________
 5                                              JOHN A. KRONSTADT
 6                                              UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
